Citation Nr: 0840130	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-08 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to financial assistance for the purchase of an 
automobile or other conveyance and adaptive equipment, or, of 
adaptive equipment only.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
February 1956.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that determined that the veteran 
was not entitled to financial assistance for the purchase of 
an automobile or other conveyance and adaptive equipment, or, 
of adaptive equipment only.  

In March 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

The veteran's service-connected disabilities of the bilateral 
feet limit his ability to walk far, to do housework, to dress 
himself, to participate in any activities of daily living 
that require walking, and to drive.  


CONCLUSION OF LAW

The criteria for financial assistance for the purchase of an 
automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. § 3902 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.350, 3.808 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Financial assistance for an adapted automobile

The veteran is currently service connected for a scar as 
residuals of an appendectomy, dermatophytosis, residuals of 
frostbite to the bilateral feet and peripheral neuropathy of 
the bilateral feet, with a current combined disability rating 
of 70 percent.  He is eligible for dependents' educational 
benefits under 38 U.S.C., chapter 35, and has been granted a 
total rating for compensation purposes due to individual 
unemployability, effective from August 30, 2002.  

In this appeal, he is seeking a certificate of eligibility 
for financial assistance for the purchase of an automobile or 
other conveyance and adaptive equipment, or, of adaptive 
equipment only.  He testified at his personal hearing that if 
this benefit were granted, his quality of life would greatly 
improve.  Transcript at 4.  But that is not the legal 
standard to be applied.  

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a), (b).  As relevant here, a veteran is considered an 
"eligible person" if he is entitled to compensation for the 
loss or permanent loss of use of one or both feet.  38 C.F.R. 
§ 3.808(b)(1) (eligibility can also be based on loss of use 
of hands or permanent impairment of vision).  For adaptive 
equipment eligibility only, ankylosis of one or both knees 
makes a veteran eligible.  The veteran still has both of his 
feet, so he is not entitled to compensation for the loss of 
one or both feet.  And he has no ankylosis of the knees.  But 
he claims that he is eligible for this automotive benefit 
because he has permanent loss of use of his feet.  

The term "loss of use" of a foot is a condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350(a)(2).   The determination must 
be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).   

The record contains no medical opinion addressing whether the 
function in the veteran's feet could be accomplished equally 
well by an amputation stump with prosthesis.  But the two 
compensation and pension (C&P) examiners who conducted the 
July 2004 Cold Injury Protocol Exam and the July 2004 Feet 
Exam made many findings about the condition of the veteran's 
feet that are competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  The veteran's service-connected 
disabilities of his feet are manifested bilaterally by 
restricted motion of the ankle and foot, weakness of 4/5 in 
both plantar flexion and dorsiflexion of the foot and toes, 
significant tenderness of the Achilles tendon with 
dorsiflexion as well as with palpation, and decreased 
sensation along both the dorsum and plantar aspects of the 
feet.  July 2004 C&P Cold Injury Protocol Exam; July 2004 C&P 
Feet Exam.  He can stand and he can walk for short distances 
with a normal, albeit slightly antalgic, gait.  July 2004 C&P 
Feet Exam.   

The veteran also presented testimony consistent with the 
medical evidence about his functional limitations because of 
the condition of his feet.  Lay evidence can be provided by a 
person who has no specialized education, training, or 
experience, but who knows the facts or circumstances and 
conveys those matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).   The veteran stated 
that he can not walk too far or his feet give out on him.  
Transcript at 4; July 2004 C&P Feet Exam (veteran reported 
that fatigue limits his walking).  And when he drives, 
sometimes his feet go numb or begin cramping, and he must 
pull over and rest his feet until the feeling returns or the 
cramps are gone.  Transcript at 3.  He pulls over until he 
recovers because the numbness and cramps affect his ability 
to operate safely the brake pedal and accelerator.  
Transcript at 3.  He testified that when his feet go numb 
while driving, it is like having no feet at all.  Transcript 
at 4.  He reported that his feet affect his ability to do 
housework, dress himself, and participate in any other 
activities of daily living that requires walking.  July 2004 
C&P Feet Exam.  Moreover, he often must use a cane, a walker, 
or a wheelchair.  He uses an electric scooter at the store.  
July 2004 C&P Feet Exam; Transcript at 4.  

The regulation defining the "loss of use" of the feet 
provides two examples of functional limitations that can be 
helpful in determining eligibility for the automotive 
benefits at issue here:  balance and ambulation.  38 C.F.R. 
§ 3.350(a)(2).   With respect to the veteran's balance, the 
record does not establish that the veteran falls or 
experiences balance problems as a result of his service-
connected feet disabilities.  July 2004 C&P Feet Exam (no 
instability; foot posture in standing is normal; no abnormal 
weight-bearing); but see Transcript at 4 (veteran can not 
walk far or his feet "give out" on him).  

On the other hand, there is considerable evidence about the 
veteran's difficulties in walking.  He experiences pain when 
walking and as a result, walks with an antalgic gait.  He can 
not walk far before he must rest.  He can not participate in 
any activities of daily living that require walking, so his 
housework and ability to dress himself are compromised.  He 
easily becomes fatigued when walking.  As a result, he uses a 
cane, walker, wheelchair, or electric scooter to get around.  
These limitations on his ambulation indicate that the veteran 
could ambulate just as well if his leg was amputated below 
the knee and he had a prosthetic appliance.  

But even more significant to this veteran are the functional 
limitations on the veteran's driving.  When his feet become 
numb or begin to cramp, his symptoms are so severe as to make 
his driving unsafe.  He is no longer able to operate the 
brake pedal or accelerator properly.  He is forced to pull 
over until he recovers so that he can continue on the 
journey.  
Driving is not one of the functional ability examples listed 
in 38 C.F.R. § 3.350(a)(2).  But since that regulation used 
two examples and included the abbreviation, "etc.," more 
functional abilities than those explicitly included can be 
relevant in determining whether the veteran could accomplish 
functions equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).   

Given the impact that the veteran's disabilities of his feet 
have on the veteran's ability to drive, as well as on his 
ambulation, the Board finds that the record establishes that 
the veteran has loss of the use of his feet within the 
meaning of 38 C.F.R. § 3.350(a)(2)(i).  As a result, the 
veteran is entitled to financial assistance for the purchase 
of an automobile or other conveyance and adaptive equipment, 
or, of adaptive equipment only.  

 
ORDER

Financial assistance for the purchase of an automobile or 
other conveyance and adaptive equipment, or, of adaptive 
equipment only, is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


